DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 3, the term “copolymer. of vinyl pyrrolidone” includes a “.” in the term, since the claim cannot have a period (.), except at the end of the claim, the “.” Should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, and 16 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Holmberg et al (2017/0197182).  Claim 1 is directed to a reverse osmosis membrane coated with a crosslinked hydrogel coating comprising a polymeric derivative of polyvinyl pyrrolidone, the membrane coating does not alter the water flux and salt rejection.
Regarding to this claim Holmberg et al teach a reverse osmosis membrane treated with a coating agent forming a  highly permeable membrane( Figure 1, elements 140, 130 and coating 120, paragraphs [0008]-[0010]); the membrane maintains rejection performance after the coating and drying  [0010]; the membrane is a TFC composite polyamide membrane ([0014]), and coating can include polyvinyl alcohol, polyvinylpyrrolidone, polyvinyl acetate polyalcohol and derivatives thereof (paragraph 
As to claims 11-12, this reference discloses the coating material as polyvinylpyrrolidone and alternative other hydrophilic polymer, copolymers and derivatives of this polymers thereof (paragraph [00140]).  
As to claim 16, the process of using the membrane in water treatment is further disclosed in this reference (abstract and paragraph [0001]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hachisuka et al (US 6,177,011) in view of Holmberg et al (US 2017/0197182).The membrane including a coating of a hydrophilic polymers, such as PVA, polyvinylpyrrolidone, etc. The polymer layer is crosslinked on the surface of the membrane by heating (abstract, Fig. 1, column 2, lines 21 through column 3, line 21; column 5, lines 19-39; and column 6, lines 16-21, and column 8, last paragraph through column 9 line11), producing a membrane that does not dissolve the hydrophilic layer, e.g. PVP or PVA.  The membrane coating improves membrane performance as shown in the examples and tables.  Claim 1 requires that the coating layer does not alter the water flux and salt rejection of the membrane.  Holmberg et al teach producing a coating that does not affect performance of the membrane, e. g . by pretreating the membrane before treatment from the back side of the membrane, and by adding humectants to the polyvinylpyrrolidone coating (hydrogel).  Therefore, the skilled artisan at the time this invention was made would have been motivated to combine the teaching in Hachisuka et al with the treatment of this Holmberg et al, to achieve a tailored membrane maintaining its performance and where the coating acts only as fouling prevention. The skilled artisan at the time this invention was made would have been also motivated to adjust the membrane thickness in order to tailor the membrane performance to maintain the properties of the initial membrane.
As to claims 11-12, the membrane material is discussed in both references above.  As to claim 16, the membrane use in water treatment reverse osmosis processes is also disclosed in Hachisuka et al (abstract, column 1, lines 9-30).
s 2-4, 5, 6, 7, 8, 9-10, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg et al (US 2017/0197182), or Hachisuka et al (US 6,177,0110 in view of Holmberg et al (US 2017/0197182), as applied to claim 1 above, and further in view of Matson et al (US 4,824,443).  The references discussed in the paragraphs above disclose crosslinking, however, do not teach the addition of a crosslinking agent or chemical crosslinker.  Matson teaches the formation of a membrane having a support membrane and a coating layer of a hydrophilic polymer, such as polyvinylpyrrolidone (column 6, first paragraph).  Matson et al further teach crosslinking the layer on the support by the addition of chemical crosslinking by the addition of peroxides, diazo compounds (column 6 second paragraph); the application of heating by the application of ultraviolet radiation is further disclosed (example 1).  Although the membrane is Matson is not directed to a reverse osmosis membrane, this reference teaches that the vinyl polymer or polyvinylpyrrolidone can be attached to a membrane, such as polyamide, by the claimed chemical crosslinking and heat application. Therefore, the skilled artisan at the time this invention was made would have been motivated to use Chemical crosslinkers known in the art for fixing or crosslinking polyvinylpyrrolidone to a membrane surface, such as the crosslinker agents disclosed in Matson et al, for further improving the bond between the PVP and the membrane, and to avoid washing of the hydrophilic polymer off the surface of the membrane.
Limitations of claims 2-6 are covered by the discussion of the combination of references above.
As to claims 7-9, the combination of methacrylate polymers and polyvinyl pyrrolidone is suggested in Matson et al (column 6, first paragraph), therefore using water swellable polymers of the acrylate methacrylate is suggested in Matson.  Holmberg et al also teaches combination of PVP and methacrylate polymers as the water soluble polymer or hydrogel.  Therefore, using derivatives of both of these polymers would have been an obvious alternative to the skilled in the ordinary art.
As to claim 10, Matson et al suggest adding the crosslinking agent in a ratio of 50 to 10 (example 1, column 8, e.g. 0.5 to 0.1). It would have been obvious to one skilled in the ordinary art at the time this 
As to claim 13, directed to the methods of making the membrane of claims 2 and 4, that further includes making a polyamide membrane or TFC membrane. 
Holmberg et al discloses the process of making the membrane which includes making the reverse osmosis membrane by interfacial polymerization (column 1, paragraphs [0003]-[0005], [0012]-[0013}).
 Hachisuka et al also discloses the reverse osmosis membrane made by interfacial polymerization (column 5, lines 40-68).  As discussed above, these two reference lacks the use of crosslinking agent to bond the hydrophilic coated layer, which crosslinking alternative is suggested by Matson et al, to fix the hydrogel or hydrophilic coating on the polyamide membrane layer, avoiding washing of the polyvinylpyrrolidone. Combining heating and crosslinking agents is further suggested in Matson, e.g. application of irradiation to the coated layer.
As to claim 14, different methods of application of the PVP coating are disclosed in Holmberg et al (paragraph [0052], [0074]-[0077}, e.g. spraying the membrane in a moving roll is disclosed in this reference.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Holmberg et al (US 2017/0197182), or Hachisuka et al (US 6,177,0110 in view of Holmberg et al (US 2017/0197182), a and Matson et al (US 4,824,443) as applied to claim 1, and dependent claims above, and further in view of  Muller-Hess et al.  Claim 15 is directed to a particular diazido crosslinking agent used in fixing the PVP to the membrane.  Matson et al, discussed above teaches diazo compounds as crosslinkers for polyvinylpyrrolidone, as discussed above, however, fails to refer to the specifically claimed compound of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additionally cited references evidence that coating a thin film polyamide membrane with a antifouling layer of hydrophilic polymer is known in the art, such as PVP or PVA and acrylates, further fixing the layer by crosslinking is known, e.g. by heating, and alternative chemical crosslinking. The process of making the polyamide membrane by interfacial polymerization is known in the art evidenced by the references.  Applicant claims appears to improve the process by crosslinking with a chemical agent which is known in the references discussed above. 










Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/               Primary Examiner, Art Unit 1779